Citation Nr: 0933364	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  08-14 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In May 2009, the Veteran submitted evidence not previously 
reviewed by the RO.  At that time he waived RO consideration 
of that evidence in the first instance.  Therefore, the Board 
will consider all evidence of record irrespective of when the 
evidence was added to the record.  See 38 U.S.C.A. 
§ 20.1304(c).  


FINDING OF FACT

The Veteran currently suffers from tinnitus which did not 
have onset during the Veteran's active service, did not 
manifest within one year of separation from his active 
service, and is not otherwise related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he currently suffers from tinnitus 
as the result of exposure to in-service acoustic trauma from 
aircraft and mortar or rocket explosions.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires 
competent evidence of (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Certain chronic diseases, including tinnitus, may be presumed 
to have been incurred in or aggravated by service if manifest 
to a compensable degree within one year of discharge from 
service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Veteran's DD 214 shows that his occupation during 
military service was an aircraft repairman.  Service 
treatment records contain one report, from July 1970, that 
the Veteran had decreased hearing in his right ear.  He was 
found to have 3 plus wax in the ear canal, which was washed 
out.  He was seen for various non-ear or hearing related 
symptoms, such as a rash and strep throat, in August and 
September 1970 and in April, July, and December 1971, but 
there are no other reports of ear problems, hearing 
difficulties, or ringing in the ears.  

During the Board hearing, the Veteran's testified regarding 
rocket or mortar attacks at Camp Holloway, the base that he 
was stationed at in the Republic of Vietnam, as follows:  

Sometimes we were under attack by- I'm 
not sure what it was - I now it was 
mortar or rocket fire, one of the two, I 
could never tell.  I mean I could 
definitely tell the mortar when it was 
coming in.  But the one that I think 
broke the camel's - the straw that broke 
the camel's back with my ears was that uh 
around some source- left or right really 
near my hanger and the walls just kinda- 
I though the hangar was gonna cave in 
because we got dirt and debris all over 
the place and from there on my ears been 
ringing for 37 odd years.  

Hearing transcript at 4.  

Of record is a March 2007 report from the U.S. Army and Joint 
Services Records Research Center (JSRRC) indicating that Camp 
Holloway was subject to mortar and rocket attacks prior to 
the Veteran's arrival at that base.  The report goes on to 
state that there were attacks at nearby Pleiku Airbase during 
the period that the Veteran was assigned to Camp Holloway and 
that it would be prudent to assume Camp Holloway would also 
have been targeted by these attacks.  

The Board has considered whether 38 U.S.C.A. § 1154(b) 
applies to this claim.  Under that statute, the evidentiary 
requirements for demonstrating that an injury or disease 
occurred in service, to the extent of what actually happened 
in service, are relaxed.  38 U.S.C.A. § 1154(b).  

Here the Board will assume, without deciding, that the 
Veteran experienced ringing in the ears immediately following 
rocket or mortar attacks at Camp Holloway.  Of note is that § 
1154(b) applies only to an injurious in-service event but 
does not apply to whether there is a nexus between such 
injurious event and a current disability.  Wade v West, 11 
Vet. App. 302, 305 (1998).  Here, the Veteran's claim fails 
for lack of a nexus between his service and his current 
tinnitus.  

Service personnel records show that the Veteran's service at 
Camp Holloway, in the Republic of Vietnam, ended in December 
1971.  A February 1972 report of separation medical 
examination contains audiometric testing results that fail to 
show a hearing loss disability under 38 C.F.R. § 3.85 and 
there is no mention of ringing in the ears or any finding of 
tinnitus.  This report tends to show that, even if the 
Veteran did experience loud noise from mortar and rocket 
attacks and aircraft engines, any effects from that noise did 
not extend past the immediate exposure.  This is evidence 
against his claim.  

During service, the Veteran sought treatment for a rash, 
hearing decrease due to a wax filled ear, a sore throat, a 
penile discharge, spots on the side of his neck, and a wart.  
There are eight separate entries in the service treatment 
records over a two year period documenting reports of various 
symptoms.  This tends to show that the Veteran seeks medical 
attention for symptoms that he experiences.  

However, although the Veteran was separated from active 
service in February 1972, the first evidence of any symptoms 
involving his ears post service is his claim received in 
September 2005.  This period of more than 33 years with no 
evidence of reports of tinnitus is evidence that any tinnitus 
that he now experiences had onset long after service, 
contrary to his reports during the Board hearing.  See Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that 
it was proper to consider the veteran's entire medical 
history in determining if service- connection is warranted, 
including a lengthy period of absence of complaints).  

In adjudicating this claim, the Board has reviewed 
conflicting statements from a VA audiologist and "S.D.", 
M.D., a private physician.  In such cases it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the U.S. Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims and hereinafter the 
Court) stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  

In a recent case, the Court provided additional guidance as 
to the weighing of medical opinion evidence.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Court 
explained that guiding factors in evaluating the probity of a 
medical opinion are whether the opinion was based on 
sufficient facts or data, whether the opinion was the product 
of reliable principles and methods, and whether the medical 
professional applied the principles and methods reliably to 
the facts of the case.  Id. at 302.  Significantly, in 
Nieves-Rodriguez, the Court stated as follows:  "That the 
medical expert is suitably qualified and sufficiently 
informed are threshold considerations; most of the probative 
value of a medical opinion comes from its reasoning."  Id. 
at 304.

In May 2007, the Veteran underwent a VA audiology 
examination.  At that time the audiologist requested but was 
not presented with the Veteran's claims file.  He interviewed 
the Veteran, who reported that he had exposure to rocket 
blast around 1972 and reported episodes of increased tinnitus 
that last for seconds and are accompanied by decreased 
hearing.  The history provided also included that there was a 
history of noise exposure due to aircraft during service and 
that the Veteran denied occupational and recreational noise 
exposure.  

The audiologist conducted audiometric testing and recorded 
results that showed no hearing loss disability as defined by 
VA regulation.  See 38 C.F.R. § 3.85.  The examiner diagnosed 
tinnitus.  He also stated that he did not want to provide an 
opinion regarding the relationship between the Veteran's 
tinnitus and his military noise exposure without first 
reviewing his claims file.  

In June 2007, after reviewing the Veteran's claims file, the 
audiologist rendered his professional opinion.  He stated 
that review of the claims file showed normal hearing in both 
February 1970 and February 1972.  The examiner stated that he 
could not assess a relationship between the Veteran's 
tinnitus and his military noise exposure without resorting to 
mere speculation.  First the examiner explained that the 
Veteran's hearing loss was not related to noise exposure 
during service because his hearing was normal at separation 
from service.  He then explained that the Veteran's report of 
onset of tinnitus coincides with his dates of military 
service, but his records indicated normal hearing when he was 
discharged from service.  He also stated "This tester would 
expect noise-induced tinnitus to be accompanied by a noise 
induced HL [hearing loss] but I am not sure if this is a 
prerequisite."  

In May 2009, the Veteran submitted a letter and results of 
audiological testing from "S.R.", M.D., a private 
physician.  Dr. S.R. provided his typewritten opinion, in 
total, as follows:  

I have evaluated this patient in regards 
to noise induced hearing loss while in 
active military service.  After a 
thorough ear, nose and throat 
examination, as well as a thorough review 
of the patient's audiogram, I have 
determined that the patient has tinnitus 
and sensorineural hearing loss due to 
noise induced trauma while in active 
military service.   If I can be of 
further assistance in this matter please 
feel free to contact me.

Added to this opinion was, in handwriting, the Veteran's name 
next to RE:, the date, and "Tinnitus is due to noise 
exposure while in the military."  

As between these two opinions the Board affords Dr. S.D.'s 
opinion considerably less probative weight than the VA 
audiologist's opinion.  Dr. S.D. provides no reasoning for 
his conclusion that the Veteran's tinnitus is the result of 
military noise exposure from many years ago.  He does not 
explain how inspection of the audiogram or examination of the 
Veteran's ears, nose and throat led him to the conclusion 
that the Veteran's reported tinnitus was caused by military 
noise exposure.  That he examined the Veteran's ears, nose 
and throat and looked at the audiogram is merely a recitation 
of facts.  His opinion is no more than a statement of facts 
and a conclusion.  In accordance with the Court's explanation 
in Nieves-Rodgriguez, such an opinion is not to be assigned 
any probative weight.  

Given that the Veteran is presumed to have been in sound 
physical condition when he entered the service, if he did 
indeed have tinnitus that began in service and lasted to the 
present day, then his tinnitus would be related to his 
service.  A medical opinion that took those reports to be 
fact could not but find that his present tinnitus had onset 
during service.  The Board finds that the Veteran did not 
have symptoms of tinnitus at separation from service or until 
many years after service because, given that he sought 
treatment during service for a variety of unrelated symptoms, 
it is highly likely if he had experienced symptoms of 
tinnitus he would have either reported such during the 
separation service medical examination or at some point 
between 1972 and 2005.  

In contrast to Dr. S.D.'s opinion, the VA examiner's opinion 
includes logical reasoning associated with the facts and his 
conclusions.  His rationale amounts to that the Veteran's 
report of onset of tinnitus during service was inconsistent 
with the findings in the service treatment records and that 
hence, he could not offer an opinion without resorting to 
mere speculation.  In short, the VA audiologist did not make 
a determination of the credibility of the Veteran.  
Credibility determinations are the responsibility of the 
Board.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (stating "the Board, as fact finder, is obligated to, 
and fully justified in, determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc"). 

The VA audiologist statement that an opinion relating the 
Veteran's tinnitus to service could only be provided through 
mere speculation fits the facts of this case and makes sense.  
That Dr. S.D. rendered the opinion in non speculative 
language does not somehow transform his opinion, devoid of 
any meaningful rationale, into an opinion deserving of any 
weight.  

The Board finds that the explanation of the VA examiner 
places his opinion into the category of non-evidence as to 
the issue of whether the Veteran has tinnitus due to his 
service.  See Perman v. Brown, 5 Vet App. 237, 241 (1993) 
(characterizing as non-evidence, an opinion where a physician 
stated "I cannot come up with an absolute opinion which 
would provide you with a 'yes' or 'no' response to the 
question posed").  This opinion is, however, probative 
evidence on the issue of whether or not the facts of this 
case can lead to a non-speculative opinion.  Taking the VA 
audiologist's opinion together with the lack of lack of any 
rationale on Dr. S.D's part, places both the VA audiolosist's 
opinion and Dr. S.D.'s opinion into the same category, i.e., 
neither opinion is to be afforded any weight as to whether 
there is a nexus between the Veteran's tinnitus and his 
service.  

This leaves only the Veteran's statements that he had 
tinnitus since service.  That there is no mention of symptoms 
of tinnitus at separation from service or for the first 32 
years after service outweighs the Veteran's reports of 
tinnitus as being present since a mortar/rocket attack.  

Because the preponderance of evidence is against the 
Veteran's claim the claim must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Here, the remaining VCAA duty to notify was satisfied by way 
of a letter sent to the Veteran in October 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA outpatient treatment records and the Veteran 
has submitted evidence from "S.D.", M.D.  The Veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  

A VA audiology examination was afforded the Veteran in May 
2007.  That the examiner stated that he could not provide an 
etiology opinion without resorting to mere speculation does 
not render the examination inadequate.  In Roberts v. West, 
13 Vet. App. 185 (1999), the Court considered whether a 
physician's statement "[c]annot say whether related to 
frostbite or not" was inadequate where that statement was in 
response to a Board remand requesting a medical opinion as to 
whether that appellant's arthritis was due to residuals of 
frostbite during service.  The Court stated that "[t]he fact 
that the medical opinion was inconclusive, regarding the 
relationship between the appellant's arthritis and residuals 
of frostbite, does not mean that the examination was 
inadequate."  Id. at 189.

This case is similar to Roberts.  Because the examiner 
reviewed all the evidence of record in rendering this 
decision, and provided a rationale for his statement that he 
could not render an opinion without resorting to mere 
speculation, the examination and "opinion" rendered are not 
inadequate.  The Board must simply rely on other evidence.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


